Citation Nr: 0831823	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to nonservice connected pension.  

2. Entitlement to service connection for a psychiatric 
disorder to include bipolar disorder and post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1974 to 
April 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to nonservice connected 
pension and service connection for bipolar disorder. 

The veteran's entitlement for service connection for bipolar 
disorder has been recharacterized as entitlement to service 
connection for psychiatric disorder to include bipolar 
disorder and post-traumatic stress disorder based on the 
medical evidence.  

The psychiatric disorder to include bipolar disorder and 
post-traumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran has been working as a housekeeper for the VA.  

2. The competent medical evidence indicates the veteran has 
been diagnosed with bipolar disorder and PTSD, but there are 
no physical or psychiatric disabilities that preclude him 
from working.  


CONCLUSION OF LAW

The criteria for nonservice connected pension have not been 
met.  38 U.S.C.A. §§ 101(2), 107 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3159.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the nonservice connected pension claim by letter 
dated in September 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim for nonservice connected pension at this time.

Analysis

Under VA regulations, the payment of nonservice connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  Permanent 
and total disability will be established if the veteran is 
found to be unable to secure or follow substantially gainful 
employment by reason of such disability.  See 38 C.F.R. § 
4.17.

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3). The Vietnam era is a period 
of war.  38 U.S.C.A. § 101(11).

In May 2005, VA treatment records indicated that the veteran 
was currently employed at the VA as a housekeeper, and he 
received $1200 monthly.  The examiner noted that the veteran 
had been employed intermittently, and his longest employment 
was at a paper company where he worked for approximately four 
to five years in 1980.  The veteran indicated in his 
September 2006 claim form that he was currently employed.  
However, in a November 2006 VA examination the examiner noted 
that the veteran had been employed as a housekeeper at a VA 
medical center since June 2004, and that there was no lack of 
ability to perform activities of daily living or his job.  A 
November 2006 VA psychiatric report, while diagnosing PTSD, 
did not identify any psychiatric impediments to his ability 
to conduct routine daily activities and found him competent 
to manage his own affairs.  
The veteran has been employed and thus, he is not permanently 
and totally disabled from a nonservice connected disability.  

The Board is specifically prohibited from granting benefits 
that are not authorized by law, regulation, precedent 
decision of VA General Counsel, or instruction from the 
Secretary of VA.  The competent evidence clearly reflects 
that the veteran does not have any physical or psychiatric 
disability that precludes his working and nonservice 
connected pension is not warranted.  See 38 U.S.C.A. § 
7104(c).


ORDER

Entitlement to nonservice connected pension is denied.  


REMAND

The veteran contends that bipolar disorder was incurred in 
service.  He states that he was treated for the condition and 
other mental issues while in service.  

Service medical records indicate the veteran was seen for 
mental problems while in service.  In a February 1976 mental 
evaluation, the veteran was noted to have a life-long history 
of verbal and physical aggressiveness.  He had symptoms of 
explosive personality, manifested by gross outburst of rage.  
In November 2006, the VA examiner indicated that medical 
records show the veteran was seen by a psychiatrist in the 
military in 1975.  The veteran told the VA examiner that this 
psychiatric examination occurred prior to the death of a 
friend and was due to the veteran's explosive personality, 
difficulty controlling his anger, and the veteran's 
involvement in numerous physical altercations.  

May 2005 VA evaluation notes described the veteran as 
struggling with anger outbursts and depressive symptoms.  A 
readjustment counseling therapist noted that a PTSD diagnosis 
was possible, but it was complicated by the veteran's 
polysubstance abuse.  The therapist found evidence of anxiety 
disorder and mood disorder.  

In August 2005, the veteran was described in a VA psychiatry 
progress note as having no recent psychiatric history, and he 
had been referred for evaluation of mood and behavior 
symptoms.  The examining psychiatrist noted the veteran had 
significant depression for some time that was complicated by 
irritability and anger.  The veteran was noted to have 
depressive disorder that was improving on medication. 

In April 2006, an examining VA doctor noted the veteran was 
being treated for PTSD.  

In May 2006, the veteran was again described as having no 
recent psychiatric history, and he was referred for 
evaluation of mood and behavior problems at a VA medical 
center.  The doctor reported the claimant had depression for 
some time that was complicated by irritability, anger and 
violence.  The veteran had started on remeron but had been 
switched to seroquel.  The veteran presented with a slightly 
depressed and anxious mood with a constricted affect; 
however, he exhibited no psychotic symptoms.  The doctor 
noted the veteran had depressive disorder, which had improved 
significantly with seroquel.  

In November 2006, the veteran underwent a VA examination, and 
the examining doctor indicated that the veteran was diagnosed 
with PTSD that, in the opinion of the examiner, was 
aggravated by service.  The doctor stated the veteran was a 
victim of childhood abuse, and he witnessed a violent suicide 
by a friend while in service.  The doctor continued that 
although the veteran was not in combat when this incident 
occurred, the incident was in service and met the stressor 
criteria.  The doctor stated the veteran suffers from 
frequent nightmares and flashbacks, emotional numbing, 
hyperarousal, avoidance of going intro crowded public spaces, 
and he used drugs most likely as a way of controlling his 
impulses and avoiding unwanted intrusive recollections.  The 
examiner opined that the veteran meets the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV) criteria.  There is no mention in the service medical 
records of the suicide the doctor references.  

In December 2006 the veteran described to a VA psychiatrist 
feelings of irritability and poor impulse control, but 
attributed the condition to a recent illness.  The claimant 
presented with a slightly depressed and anxious mood with a 
constricted affect; however, he exhibited no psychotic 
symptoms.  The psychiatrist noted the veteran had bipolar 
disorder that had shown improvement with medication, and he 
was depressed.  Although seroquel improved the veteran 
somewhat, he still had persistent symptoms.  

In January 2007, VA medical notes indicate the veteran 
continued to suffer from bipolar disorder, depression, 
depressed and anxious mood, and a constricted affect.  

As the record shows the veteran has a current diagnosis of 
bipolar disorder and PTSD, a VA medical examination should be 
provided to determine whether there is any relationship 
between the current diagnoses and any in service event.  The 
PTSD diagnosis is based on the veteran's assertions that he 
witnessed the violent suicide of a friend in service, but 
there is no mention of this event in the service medical 
records.  The RO should attempt to verify the existence of 
this event.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VA notice letter 
regarding service connection claim for 
PTSD.  The letter should include the 
notice requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Ask the veteran to provide a detailed 
statement discussing the alleged suicide 
of a friend and any other alleged 
stressful incidents in service (to include 
specific names, places and dates).  He 
should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim. This includes any helpful 
information such as statements from fellow 
service personnel who witnessed the 
incidents in question.

3. Explore all means, including contacting 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) and/or the 
National Archives, to determine whether 
the veteran witnessed the suicide of a 
friend while in service or any other 
alleged stressful incidents.

4. Schedule the veteran for a VA 
psychiatric examination to determine the 
following: 

(a) whether bipolar disorder and PTSD 
existed prior to the veteran's service, 
and if so, whether they were aggravated by 
service. 

(b) if neither bipolar disorder nor PTSD 
existed prior to service, whether it as 
least as likely as not any current 
psychiatric disorder is related to 
service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claim.  If any claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


